      Michael J. Gearin, WSBA # 20982                     Honorable Brian D. Lynch
1     David C. Neu, WSBA # 33143                          Chapter 13
      Brian T. Peterson, WSBA # 42088                     Hearing Location: Courtroom 1, 1717 Pacific
2     K&L GATES LLP                                       Ave, Ste 2100, Tacoma, WA
      925 Fourth Avenue, Suite 2900                       Hearing Date: Friday, June 12, 2019
3     Seattle, WA 98104-1158                              Hearing Time: 1:30 p.m.
      (206) 623-7580                                      Response Date: June 5, 2019
4

5

6

7

8
                                  UNITED STATES BANKRUPTCY COURT
9                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
10
      In re:                                              Case No. 19-41238-BDL
11
      DIANE RENEE ERDMANN                                 DECLARATION OF DAVID C. NEU IN
12
                                                          SUPPORT OF MOTION TO CONVERT CASE
13                                   Debtor.              TO CHAPTER 7

14
               David C. Neu declares as follows:
15
               1.     I am a partner with K&L Gates LLC, counsel for Mark Calvert, Chapter 11 Trustee
16
      for Northwest Territorial Mint, LLC (“NWTM”) in Case No 16-11767-CMA, United States
17
      Bankrutpcy Court for the Western District of Washington.
18
               2.     Attached hereto as Exhibit A is a copy of the judgment entered against the Debtor in
19
      Adv. Pro. 16-01217, United States Bankrutpcy Court for the Western District of Washington.
20
               3.     Attached hereto as Exhibit B is a copy of the Declaration of Joseph Hamell in
21
      Support of Ex Parte Application for FRBP 2004 Examination of Renton Coin Shop filed at Dkt
22
      No. 1016, Case No. 16-11767-CMA.
23
               4.     Attached hereto as Exhibit C is a copy of documents produced pursuant to a subpoena
24
      to the Renton Coin Shop evidencing sales of metals.
25

26
                                                                                         K&L GATES LLP
                                                                                      925 FOURTH AVENUE
                                                                                           SUITE 2900
      DECLARATION OF DAVID C. NEU IN SUPPORT OF                                 SEATTLE, WASHINGTON 98104-1158
      MOTION TO CONVERT.- 1                                                        TELEPHONE: (206) 623-7580
      502235424 v1                                                                  FACSIMILE: (206) 623-7022

     Case 19-41238-BDL        Doc 19     Filed 05/09/19     Ent. 05/09/19 14:12:35     Pg. 1 of 3
1              5.     Attached hereto as Exhibit D is a copy of documents produced pursuant to a subpoena

2     to the Gold Center evidencing sales of metals.

3              6.     Attached hereto as Exhibit E is a copy of documents produced pursuant to a subpoena

4     to Northgate Rare Coin evidencing sales of metals.

5              7.     Attached hereto as Exhibit F is a copy of documents produced pursuant to a Rule

6     2004 subpoena to the Debtor, evidencing coin sales to the Pahrump Coin Shop.

7              8.     Attached hereto as Exhibit G are excerpts of a deposition transcript in which the

8     Debtor admits to selling approximately $700,000 worth of precious metal.

9              I declare under the penalty of perjury under the laws of the State of Washington that the

10    foregoing is true and correct to the best of my knowledge.

11                    EXECUTED this 9th day of May, 2019, at Seattle, Washington.

12

13
                                             /s/ David C. Neu
14                                           David C. Neu
15

16

17

18

19

20

21

22

23

24

25

26
                                                                                           K&L GATES LLP
                                                                                        925 FOURTH AVENUE
                                                                                             SUITE 2900
      DECLARATION OF DAVID C. NEU IN SUPPORT OF                                   SEATTLE, WASHINGTON 98104-1158
      MOTION TO CONVERT.- 2                                                          TELEPHONE: (206) 623-7580
      502235424 v1                                                                    FACSIMILE: (206) 623-7022

     Case 19-41238-BDL         Doc 19     Filed 05/09/19     Ent. 05/09/19 14:12:35      Pg. 2 of 3
                                        CERTIFICATE OF SERVICE
1
               The undersigned declares as follows:
2
              That she is a paralegal in the law firm of K&L Gates LLP, and on May 9, 2019, she caused
3     the foregoing document to be filed electronically through the CM/ECF system which caused
      Registered Participants to be served by electronic means, as fully reflected on the Notice of
4     Electronic Filing.
5             Also on May 9, 2019, she caused the foregoing document to be placed in the mail to the
      Parties at the addresses listed below:
6
               Diane Renee Erdmann
7              PO Box 4024
               Federal Way, WA 98063
8
              I declare under penalty of perjury under the laws of the State of Washington and the United
9     States that the foregoing is true and correct.
10             Executed on the 9th day of May, 2019 at Seattle, Washington.
11
                                                          /s/ Denise A. Lentz
12                                                        Denise A. Lentz
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                         K&L GATES LLP
                                                                                      925 FOURTH AVENUE
                                                                                           SUITE 2900
      DECLARATION OF DAVID C. NEU IN SUPPORT OF                                 SEATTLE, WASHINGTON 98104-1158
      MOTION TO CONVERT.- 3                                                        TELEPHONE: (206) 623-7580
      502235424 v1                                                                  FACSIMILE: (206) 623-7022

     Case 19-41238-BDL        Doc 19     Filed 05/09/19    Ent. 05/09/19 14:12:35      Pg. 3 of 3
